Citation Nr: 1241214	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the previously assigned 20 percent disability rating for a left shoulder disability and declined to reopen the Veteran's petitions of entitlement to service connection for a pinched nerve on the lower right backside and right shoulder nerve pain.  The Veteran submitted a notice of disagreement with the denial of his claims for an increased disability rating for his left shoulder and for entitlement to service connection for his right shoulder in March 2005, and timely perfected his appeal in June 2006.  The Board notes that the Portland, Oregon, RO has jurisdiction over the Veteran's claims.

In March 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ), sitting in Portland, Oregon.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In July 2009, the Board denied the Veteran's claims of (1) entitlement to a disability rating in excess of 20 percent for a left shoulder disability, (2) entitlement to service connection for right shoulder bursitis and degenerative joint disease (DJD), to include as secondary to service-connected left shoulder disability, and (3) entitlement to service connection for a chronic right trapezial strain, with related cervical strain superimposed on DJD, to include as secondary to service-connected left shoulder disability.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a Memorandum Decision, which vacated the Board's July 2009 decision and remanded the aforementioned issues back to the Board for further development.

In accordance with the Court's December 2010 Memorandum Decision, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) in June 2011 for further evidentiary development.  

Subsequently, service connection was granted for right shoulder chronic muscle strain including the rotator cuff, trapezial muscle and peri-scapular muscles, claimed as right shoulder bursitis and DJD, by a May 2012 rating decision.  In view of the foregoing, the issues associated with the Veteran's right shoulder have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Additionally, the Board notes that the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disability prevents him from working.  The Board notes that the Veteran indicated that he had not been employed since 2007.  See VA Examination Report, August 19, 2011.  However, the Veteran did not indicate, nor does the record reflect, that he is currently unemployed or completely unemployable as result of his service-connected left shoulder disability.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra.


FINDINGS OF FACT

1.  The Veteran has indicated that he is ambidextrous.  Affording him the full benefit of the doubt, the Board will consider the Veteran's left shoulder to be the major shoulder.

2.  The Veteran's left shoulder disability is manifested by pain and slight limitation of motion.

3.  The Veteran's left shoulder disability is not manifested by limitation of motion of the arm to midway between side and shoulder level, limitation of motion of the arm to 25 degrees from the side, ankylosis, or fibrous union, nonunion or loss of head of the humerus.

4.  The competent medical evidence of record does not show that the Veteran's service-connected left shoulder disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200 - 5202 (2012).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to and following the initial adjudication of the Veteran's claim, letters dated in June 2004, October 2004, and July 2008, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by the July 2008 notice letter.

Although the July 2008 notice letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and additional supplemental statements of the case (SSOCs) were provided to the Veteran in January 2009 and April 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not indicated that he is in receipt of disability benefits from the Social Security Administration for his left shoulder disability.  Further, review of the Veteran's electronic Virtual VA file does not reveal that additional evidence has been associated therewith.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

VA provided the Veteran with appropriate VA examinations in November 2004, August 2005, and August 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left shoulder disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As noted above, the Veteran was also afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2012).

Additionally, the Board finds there has been substantial compliance with its June 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC scheduled the Veteran for a medical examination, which he attended.  The AMC later issued a rating decision and a SSOC.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  Increased Rating - Schedular Consideration

The Veteran contends that his service-connected left shoulder disability is more disabling than contemplated by his currently assigned 20 percent disability rating.  The Board disagrees.

Relevant Law and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2002).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).  While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board notes that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  See 38 C.F.R. Part 4, § 4.40 (2012). 

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995). 

The Veteran's left shoulder disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  The Board points out that this Diagnostic Code, and all diagnostic codes dealing with the shoulder and arm, have separate criteria based on whether a veteran is right or left handed.  As noted above, the Veteran has indicated that he is ambidextrous.  As such, the Board will consider the Veteran's left shoulder to be the major shoulder.  See 38 C.F.R. § 4.69 (2012).  

Under Diagnostic Code 5201, a 20 percent evaluation, the evaluation the Veteran is currently in receipt of, contemplates limitation of motion of the arm at shoulder level.  A 30 percent evaluation contemplates limitation of motion of the arm midway between side and shoulder level, and a 40 percent evaluation contemplates limitation of motion of the arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).

As to other diagnostic codes the Veteran could be rated under, as there is no evidence of ankylosis, the Board does not find a rating under Diagnostic Code 5200 [ankylosis of scapulohumeral articulation] to be appropriate.  

Diagnostic Code 5202 applies where there is loss of head of the humerus (flail shoulder), nonunion, fibrous union, recurrent dislocation, or malunion.  Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, a 60 percent evaluation for nonunion (false flail joint) of the major humerus, and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2012). 

Under Diagnostic Code 5203, a 20 percent evaluation is the highest available and contemplates dislocation of the major or minor clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2012). 


The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2012).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id. 

Analysis

In order to warrant an evaluation in excess of 20 percent, the Veteran would have to be found to have limitation of motion of the major arm at midway between side and shoulder level, or recurrent dislocation of the humerus, with frequent episodes and guarding of all arm movements.  The evidence however does not reflect that these criteria have been met.

To determine the Veteran's current level of disability, he was afforded a VA joints examination in November 2004.  At that time, the Veteran reported significant pain in his left shoulder with increased pain and discomfort at nighttime.  He reported that when his pain was at its best, it was 5/10, and at worst, 10/10.  Examination of the left shoulder showed a small well-healed and nontender scar from the Veteran's remote left shoulder surgery.  Range of motion of the left shoulder was 180 degrees of abduction with pain, 160 degrees of elevation with the most pain, 30 degrees of extension with pain, and 90 degrees of internal and external rotation with pain over the left acromioclavicular (AC) joint, which was tender to palpation.  Strength of the upper extremities was 5/5 with pain in the left AC joint.  The Veteran was diagnosed with status post left AC joint separation with degenerative joint disease.  See VA Joints Examination Report, November 23, 2004.


The Veteran participated in a second VA examination in August 2005.  At that time, the Veteran reported problems with instability, stiffness, loss of range of motion, and increased pain with repetitive movement.  On examination, the Veteran's left AC joint was tender.  There was pain on movement, and increased pain on repetitive movement of the shoulders, without additional motion loss.  He had an active and passive range of motion on the left of 0 to 90 degrees of forward flexion and abduction, and 45 degrees of internal and external rotation.  The clavicles were not formed on either shoulder.  The Veteran was diagnosed with a history of AC joint separation of the left shoulder with early glenoid degenerative disease, and a history of Putti-Platt repair for instability.  The physician indicated that, during flare-ups of pain involving the left shoulder, the Veteran might lose an additional 10 degrees in forward flexion and abduction without additional weakness or incoordination.  See VA Joints Examination Report, August 31, 2005.

The Veteran was afforded a third VA examination in August 2011.  In recounting the Veteran's history, the examiner noted that the Veteran suffered a traumatic dislocation of the left shoulder during his military career, after which he suffered from recurrent instability.  On November 16, 1974, he underwent a left shoulder Putti-Platt procedure for stabilization of the instability of the left shoulder.  The examiner noted that the Veteran was eventually service-connected for the chronic problems associated with his left shoulder.  There was some confusion, however, in the diagnosis that, at some point, service connection was awarded for a left AC joint separation.  Notably, the Veteran never had an AC joint separation and never had problems with his left AC joint.  See VA Joints Examination Report, August 19, 2011.

The Veteran's shoulder was noted to be more stable after his in-service surgery but continued to have some subtle instability symptoms of subluxation as well as chronic pain and a sensation of loss of strength and endurance.  He continued to suffer with these problems.  At the time of the examination, the Veteran complained of loss of strength and endurance.  He stated that he had been able to maintain his motion but that it was very painful.  He noted pain of 6/10 on a daily basis, which flared up to a 10/10 by the end of every day.  He also complained of subtle instability if he put his arm in an abducted, externally rotated position.  Id.
Upon physical examination of the Veteran's left shoulder, the examiner noted a well-healed anterior shoulder scar.  The Veteran indicated that his anterior shoulder caused his pain.  He noted tenderness along the anterior joint line.  His range of motion included forward flexion of 170 degrees, abduction of 170 degrees, external rotation in 90 degrees of abduction of 90 degrees and in internal rotation of 70 degrees.  This was noted as a normal range of motion, equal to the Veteran's right side.  He had 5/5 rotator cuff strength in abduction, external rotation, and internal rotation, although this did cause him some pain.  He had pain at terminal forward elevation, external rotation, and abduction.  His pain started at approximately 160 degrees of forward elevation and abduction and at 80 degrees of external rotation.  With three repetitions, his range of motion was unchanged and was not further limited by pain or lack of endurance, strength, or incoordination.  He had positive apprehension in abduction and external rotation consistent with anterior instability.  Id.

October 2000 and November 2004 X-ray reports of the left shoulder reported showing no significant or mild degenerative changes.  The examiner noted that these images were reviewed and he determined that they were not the best views to fully assess glenohumeral arthritis.  The examiner found that there were clear signs of at least moderate glenohumeral degenerative changes with narrowing of the inferior joint space seen on X-ray in 2004 and similar findings on the X-ray in 2000.  X-rays taken in August 2011 confirmed glenohumeral arthritis of the left shoulder and bone-on-bone in the inferior joint space of the glenohumeral joint consistent with moderate glenohumeral arthritis.  The AC joint on all of the X-rays was normal.  There were no signs of AC joint separation and no significant degenerative changes.  Id.

The Veteran was diagnosed with left shoulder moderate glenohumeral arthritis with mild instability secondary to chronic instability, status post Putti-Platt procedure.  The examiner noted that the Veteran had excellent range of motion and had maintained this throughout all of his VA examinations.  He did, however, have significant glenohumeral arthritis with bone-on-bone in the inferior aspect of the glenohumeral joint.  He also had signs and symptoms consistent with persistent instability of the left shoulder.  Id.
From this evidence, the Board concludes that the Veteran is not entitled to a rating greater than 20 percent at any time during the appeal period.  The results of the above VA examinations consistently indicated abduction and flexion limited by some pain, with minor variation between 90 and 170 degrees.  There is no objective or subjective evidence of inability to lift the left arm beyond halfway between the side of the body and shoulder level, or 45 degrees.  Significantly, the Veteran has not otherwise asserted specific symptomatology that would warrant a higher rating under Diagnostic Code 5201.  As the Veteran did not have limited motion to midway between the side of the body and shoulder level, or 45 degrees, a higher rating under Diagnostic Code 5201 is not warranted.

No higher rating under a different diagnostic code can be applied.  The Board notes that there are other diagnostic codes relating to shoulder disorders, such as Diagnostic Code 5200 (ankylosis of the shoulder), Diagnostic Code 5202 (impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula).  However, as noted above, the Veteran's left shoulder disability is not manifested by an impairment of the humerus, clavicle, or scapula, and therefore Diagnostic Codes 5202 and 5203 are inapplicable.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  During the applicable appellate time period, the Veteran was able to move his left shoulder, albeit with motion limited by pain, so it is clearly not ankylosed.

With respect to the issue of functional loss, in light of 38 C.F.R. § 4.40 and DeLuca, the Board notes that the VA examinations noted that on repetitive use the Veteran's joint function was additionally limited primarily by pain.  However, the Board finds it extremely significant these examination reports also indicate that the Veteran had normal muscle strength in the left shoulder.  Moreover, there was no evidence of atrophy of the left shoulder muscles.  Thus, the objective evidence of record indicates that during the appellate time period the Veteran retained the ability to use the muscles of the left shoulder in a close to normal fashion and that he, in fact, did so.  There is no objective evidence that repetitive motion limited the Veteran's range of motion to midway between the side and shoulder level that would warrant a higher rating.  While the Board acknowledges that the Veteran did have some pain on repetitive motion, there is no objective evidence that it prevented him from using his left arm in close to a normal fashion below the level of his shoulder.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, the objective evidence of record fails to show serious or significant functional loss of the left shoulder, given the absence of atrophy or other indicator that the Veteran's pain on repetitive motion resulted in the inability to perform the normal working movements of the left arm below the level of the shoulder.  Indeed, the objective evidence of record shows the opposite.  

Given the absence of left shoulder muscle atrophy, normal left shoulder muscle strength, and no greater loss of motion on the shoulder with repetitive motion, the Board concludes that the Veteran's reported increased pain, weakness, fatigability, and lack of endurance do not result in a degree of additional limitation that would warrant a higher rating.  While the Board sympathizes with the Veteran's reported difficulties, the Board finds that this degree of impairment on his ability to perform any daily activities is contemplated in the current 20 percent rating.  Therefore, the Board concludes that the Veteran's left shoulder suffers no significant or additional functional loss beyond that contemplated by the current 20 percent rating.  Accordingly, the Veteran's functional loss does not warrant a rating greater than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45 (2012).

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's left shoulder disability for any period on appeal.

III.  Increased Rating - Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's primary complaint is constant pain in the left shoulder.  As discussed above, the Veteran's 20 percent rating under Diagnostic Code 5201 is for his painful limited motion.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for a left shoulder disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


